Citation Nr: 1326845	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  
 
2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3.  Entitlement to an initial rating in excess of 10 percent for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985, from September 1990 to May 1991, from January 2003 to September 2003, and from June 2007 to July 2008.  He had additional service in the Army National Guard, from which he was honorably discharged in August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the January 2009 rating decision, the RO, in pertinent part, denied service connection for sleep apnea.  The RO also granted service connection and assigned an initial 10 percent rating for early degenerative joint disease (DJD) of the right hip, effective July 6, 2008.  

In September 2009, the Veteran filed a claim for an increased rating of his right hip disability.  He also requested reopening of his claim for service connection for sleep apnea and filed a claim for service connection for acid reflux.  In the May 2010 rating decision, the RO continued the 10 percent rating for right hip DJD with strain; denied service connection for sleep apnea; and denied service connection for GERD.    

While the RO indicated in the May 2010 rating decision that it was adjudicating the Veteran's claim for an increased rating filed in September 2009, new and material evidence regarding the Veteran's right hip was associated with the claims file within one year of issuance of the January 2009 rating decision granting service connection for early DJD of the right hip and assigning an initial 10 percent rating.  See 38 C.F.R. § 3.156(b) (2012).  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, this claim has been characterized as reflected on the title page.  

Similarly, the RO advised the Veteran in a February 2010 letter that his claim for service connection for sleep apnea had been previously denied in the January 2009 rating decision and new and material evidence was required to reopen the claim.  While the Veteran did not file a notice of disagreement (NOD) with the January 2009 rating decision, new and material evidence regarding the claim for service connection for sleep apnea was associated with the claims file within one year of that decision (specifically, a November 2009 VA examination report which includes a diagnosis of obstructive sleep apnea).  Thus, the original claim for service connection for sleep apnea remains on appeal from the January 2009 rating decision and new and material evidence is not required to reopen the claim.  See Buie, supra; 38 C.F.R. § 3.156(b).

After issuance of the May 2010 rating decision, the Veteran filed an NOD regarding the denials of service connection for sleep apnea and GERD as well as the denial of a higher rating for his right hip disability.  The RO issued a statement of the case (SOC) regarding these three claims in June 2011.  In August 2011, the Veteran, via his representative, filed a VA Form 9 (substantive appeal) in which he checked box 9.A, indicating that he wanted to appeal all of the issues listed on the SOC.  In a cover letter accompanying the VA Form 9, the Veteran's representative stated that the Veteran had, "asked this service organization to submit the attached VA Form 9 to continue an appeal for service connection for sleep apnea to the Board of Veterans Appeals (Board)."  Despite the representative's reference to an appeal for service connection for sleep apnea in his cover letter, such letter, particularly in light of box 9.A being checked on the VA Form 9, does not limit the appeal to this claim.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Significantly, the RO indicated in a September 2011 letter to the Veteran that his right hip claim was on appeal.  An October 2012 Report of Contact reflects that the Veteran understood that his sleep apnea, GERD, and right hip claims were on appeal.  

Nevertheless, in light of the representative's reference to an appeal for sleep apnea in the letter accompanying the VA Form 9, the RO sent the Veteran a letter in April 2013 in which it advised him that his representative had checked the box on the VA Form 9 to appeal all issues listed on the SOC, but that, in the attached cover letter, he indicated that he was continuing the appeal for sleep apnea only.  The Veteran was asked to clarify exactly what he was appealing, in particular, whether he was only appealing the claim for service connection for sleep apnea.  The RO advised the Veteran that, if no response was received within 30 days, it would be assumed that he was appealing all of the issues listed in the June 2011 SOC.  The record reflects that the Veteran did not respond to this letter.  In the May 2013 VA Form 8, Certification of Appeal, the RO certified to the Board the three issues listed on the title page.  Accordingly, the Board finds that the Veteran has not limited his appeal to a claim for service connection for sleep apnea, and that the current appeal includes each of the issues listed on the title page.  

The Board has reviewed the Veteran's Virtual VA file and finds that it contains evidence pertinent to the claim for service connection for GERD which was not considered by the RO in the June 2011 SOC.  The Veteran has not waived RO consideration of the evidence associated with the record since issuance of the June 2011 SOC; however, as these claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2012).

As a final preliminary matter, in January 2013, the Veteran filed a claim for service connection for chronic fatigue, muscle pain, joint pain, a sleep disturbance, a left toe disorder, and a skin condition.  The Board notes that the claim for service connection for sleep apnea is currently on appeal and that a claim for service connection for a skin rash was previously denied in a March 2003 rating decision which the Veteran did not appeal.  

The issues of entitlement to service connection for chronic fatigue, muscle pain, joint pain, a sleep disturbance (other than sleep apnea), and a left toe disorder, as well as a request to reopen a claim for service connection for a skin condition, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

As stated in the introduction, the Veteran served in the Army National Guard until August 2009; however, there has been no verification of periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  This should be accomplished on remand.  

A December 2009 VA examination report refers to a VA treatment record which is pertinent to the claim for service connection for sleep apnea which is not presently available for the Board's review.  Remand is required to obtain outstanding VA treatment records.  

An August 2010 VA treatment record reflects that the Veteran had applied for Social Security disability benefits.  Records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA) are potentially pertinent to the claims on appeal and should be obtained on remand.  

The Veteran was diagnosed with obstructive sleep apnea and GERD on VA examination in November 2009; however, the examiner did not provide an opinion regarding the etiology of these conditions.  For this reason, the November 2009 VA examination report is inadequate and remand is required to obtain medical opinions regarding these claimed conditions.  

Finally, the Veteran was most recently afforded a VA examination to evaluate his right hip disability in November 2009.  Upon review, the Board finds that a more current examination is necessary to properly evaluate the severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, GERD, and/or right hip disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Jackson VA Medical Center (VAMC), dated prior to May 2000, between May 2000 and September 2007, between August 2009 and December 2009, and since August 2012.  In particular, these records should include a November 2009 sleep clinic note (as referenced in a December 2009 VA examination report).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the November 2009 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury during active service (to include a period of ACDUTRA), or is related to an injury incurred during a period of INACDUTRA.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* Service treatment records reflect that, in an August 2003 Report of Medical History, the Veteran reported that he sometimes started coughing at night and sometimes had trouble sleeping because he was restless.  The Physician Assistant, Certified (PA-C) commented that the Veteran had shortness of breath in Pakistan and had an occasional night cough.  In January 2008, the Veteran reported that he was experiencing sleep problems.  In a May 2008 Post-Deployment Health Assessment, the Veteran reported that he developed a problem with still feeling tired after sleeping during his deployment to Iraq.  He again indicated in a June 2008 Report of Medical Assessment that he was having a sleeping problem for which he intended to seek VA disability compensation.  

* On VA examination in November 2008, the Veteran reported experiencing frequent daytime drowsiness over the past year and commented that he could easily fall asleep during the day.  He described no apneic episodes or snoring, but reported that he had fallen asleep occasionally while driving; although this occurred in the 1970s.  The examiner stated that the Veteran's reported symptoms might relate to sleep apnea, and a sleep study was scheduled.  

* On VA examination in November 2009, the Veteran gave a history of nighttime snoring and daytime drowsiness for approximately two years.  The pertinent diagnosis was obstructive sleep apnea.  The examiner commented that a sleep study performed in November 2009 showed evidence of sleep apnea and a continuous positive airway pressure (CPAP) device had been ordered.  

The examiner is advised that the Veteran is competent to report symptoms such as sleep problems, drowsiness, and snoring.  In rendering his opinion, the examiner should particularly consider and address the Veteran's November 2008 report of experiencing frequent daytime drowsiness over the past year (so, dating back to service), as well as his November 2009 report of nighttime snoring and daytime drowsiness for approximately two years (again, dating back to service).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its clinical onset during active service or is related to any in-service disease, event, or injury during active service (to include a period of ACDUTRA), or is related to an injury incurred during a period of INACDUTRA.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* A May 2000 Patient History Note from the Jackson VAMC indicates that the Veteran had stomach problems.  Specifically, GERD precautions were reviewed and the nurse noted that the Veteran took Zantac.  

* Service treatment records reflect that, in an August 2003 Report of Medical History, the Veteran reported frequent indigestion or heartburn.  The PA-C noted that the Veteran had heartburn and a stomach problem while in Pakistan.  In a March 2006 Report of Medical History, the Veteran denied frequent indigestion or heartburn.  

* During VA treatment in April 2009, the Veteran complained of heartburn at times and reported a sour taste in his mouth.  The pertinent impression was GERD and an esophagogastroduodenoscopy (EGD) was ordered.  

* The impression following EGD in August 2009 was erythema and petechiae in the antrum and stomach body compatible with non-erosive gastritis, and one tongue of salmon mucosa extending 5 mm. above the gastroesophageal (GE) junction.  Biopsies were taken to rule out Barrett's esophagus, but the EGD was otherwise normal.  The biopsy of the gastric antrum/body revealed moderate to severe chronic active gastritis with frequent Helicobacter.  The biopsy of the distal esophagus revealed chronically inflamed gastric mucosa with no specialized intestinal metaplasia.  

* On VA examination in November 2009, the Veteran reported developing symptoms of reflux and dyspepsia in April 2009.  The pertinent diagnoses were GERD and peptic ulcer disease.  The examiner commented that an upper gastrointestinal (UGI) study showed evidence of GERD, but the stomach appeared normal without evidence of inflammation or ulcers.  

The examiner is advised that the Veteran is competent to report symptoms such as heartburn, indigestion, and dyspepsia.  In rendering his opinion, the examiner should particularly consider and address the Veteran's August 2003 report of heartburn.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right hip disability.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The physician should conduct range of motion testing of the right hip (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician should also indicate whether the Veteran has malunion of the femur and, if so, should comment as to whether any resultant knee or hip disability is slight, moderate, or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (including all evidence associated with the record since issuance of the June 2011 SOC) and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



